Citation Nr: 0921682	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-43 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
January 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In August 2007, the Veteran testified at a Board 
videoconference hearing.  The transcript of this hearing is 
of record.

The Board notes that an October 2007 Board decision reopened 
the Veteran's claim and remanded the claim for further 
development and readjudication concerning the merits of the 
Veteran's claim.  The case has been returned to the Board for 
further appellate review.

The Board notes that the Veteran claimed entitlement to 
service connection for diabetes mellitus during May 2006.  
The Veteran was subsequently sent a letter from the RO during 
November 2006 indicating that his claim was subject to a stay 
pending appeal of the decision by Court of Appeals for 
Veterans Claims in Haas v. Nicholson, 20 Vet. App. 257 
(2006).  The Court of Appeals for the Federal Circuit 
reversed the decision, and the Supreme Court denied 
certiorari.  Haas v. Peake, 525 F.3d. 1168 (Fed.Cir.2008), 
cert denied, 129 S.Ct. 1002 (2009).  Thus, the stay for such 
claims has been lifted, and the claim for entitlement to 
service connection for diabetes mellitus is referred to the 
RO for appropriate action (if not already accomplished).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events. Rather 
his alleged service stressors must be established by official 
service record or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

The Veteran's service medical records show no complaints of 
or treatment for PTSD or any other psychiatric problems.

A March 1987 private psychiatric evaluation report from D. 
R., M.D., noted that the Veteran reported that beginning in 
approximately 1982, following a traumatic rescue for the fire 
department when he went into a burning house and rescued a 
mentally disabled person, he had been quite bothered by 
flashbacks in which, at times, he could not get his memories 
of past job related experiences out of his mind.  The Veteran 
reported that with respect to his career with the fire 
department, he had the most saves of any member of the 
department.  The diagnosis was PTSD.

A September 1987 report from W.B., M.D. indicates that the 
Veteran denied having emotional or psychiatric problems prior 
to 1982.  The report additionally indicates that the Veteran 
was diagnosed with PTSD, consisting of sleep disturbance, 
nightmares about previous fires, flashbacks of memories of 
previous fires and worries about his personal safety, as well 
as some degree of depression, directly related to events 
experienced while serving as a firefighter.  The examiner 
indicated that the Veteran was trying to separate from the 
Providence Fire Department on terms favorable to himself.  

A December 1987 statement from Dr. R. noted that the Veteran 
suffered from PTSD related to his work as a fireman in a fire 
department. A July 1988 statement from Dr. R. indicated that 
he had been treating the Veteran since March 1987 for PTSD 
related to is work as a fireman.  An August 1988 neurological 
consultation report from G.G., M.D., related an impression 
that included PTSD, vastly improved since the Veteran's 
leaving the fire department.  Dr. G. commented that the 
psychiatric disorder was the direct result of multiple 
psychological traumas, with cumulative effect, sustained in 
the course of the Veteran's work and having culminated in a 
near-fatal rescue in 1982.

In his PTSD questionnaire received in January 2004, the 
Veteran reported that he saw an aircraft fantail and that the 
pilot was found on a hanger bay deck.  He also stated that a 
catapult cable snapped and that it cut everyone it hit.  He 
further reported that he watched a man jump off the flight 
deck.  The Veteran stated that such incidents were his first 
experiences with death and that they happened on the USS 
Midway in 1965 and 1966.

In a statement received in April 2005, the Veteran reported 
that when he was in boot camp at the Great Lakes from 
February 1965 to April 1965, he witnessed a recruit drown 
when they were doing underwater survival in a pool in 
February or March 1965.  He noted that the recruit was not in 
his company, but that he had to be very close to his company.  
He also reported that a man had come aboard the USS Midway in 
April or May 1965 and that he jumped off the flight deck into 
shark infested waters three to four weeks later.  He further 
stated that a pilot hit the fantail on the ship and that such 
may have happened during training.

A May 2005 VA treatment report noted that the Veteran 
reported that since his Navy service during the Vietnam War 
he had experienced multiple psychological difficulties (e.g. 
anxiety, drug use, etc).  It was noted that he was stationed 
on the USS Midway and the USS Hancock off the coast near 
Vietnam.  The Veteran stated that he served as a storekeeper 
on an aircraft carrier, that he served in a war zone, and 
that he experienced hostile fire.  He indicated that he 
experienced several traumatic events during his period of 
service in the Navy.  He reported that he witnessed a 
"murder" during boot camp when he and a group of fellow 
recruits were engaged in a training exercise in a pool.  He 
noted that one of the recruits started to drown and ended up 
at the bottom of the pool not moving.  The Veteran indicated 
that he wanted to enter the pool to get the man out, but that 
the instructor told him not to do anything and the man died 
at the bottom of the pool.  He stated that following such 
event, he began to experience symptoms of anxiety including 
intrusive thoughts.

The Veteran also reported that a pilot misjudged his landing 
on an aircraft carrier and that he hit the fantail and blew 
up.  It was noted that the Veteran apparently witnessed the 
pilot burn in his chair.  He further related that he saw a 
man attempt suicide by running off of the flight deck and 
that the man fell seven stories and was attacked by sharks.  
The Veteran stated that he was ultimately pulled out of the 
water and survived.  The Veteran reported that when the 
planes would be catapulted off of the flight deck, sometimes 
the cable would snap injuring people and causing fires on 
deck.  The Veteran also stated that he was involved in 
multiple traumas when he worked as a firefighter in the 1970s 
and 1980s and discussed a couple of those incidents in 
detail.  The diagnoses included PTSD, chronic, and major 
depressive disorder, recurrent.

A June 2005 VA treatment report noted that the Veteran had 
previously been treated for PTSD and that most of his 
traumatic incidents occurred when he was in a fire 
department.  It was noted, however, that the Veteran also 
stated that his first experiences with death occurred in the 
service when he was stationed on the USS Midway.  It was 
reported that the Veteran had previously reported traumatic 
memories of accidents aboard the USS Midway and a drowning 
during boot camp, as well as traumatic memories as a 
firefighter.  The diagnoses were PTSD and mild depressive 
disorder.

A March 2006 response from U. S. Army and Joint Services 
Records Research Center (JSRRC) (formerly the U.S. Armed 
Services Center for Research of Unit Records) indicated that 
they had coordinated the Veteran's claim with the Naval 
Historical Center (NHC), Operational Archives Branch, and 
that the NHC did not maintain a 1965 command history for the 
Naval Training Center (NTC).  It was noted that in order to 
conduct additional research, the Veteran had to provide the 
full name of the drowning victim.  In another March 2006 
response, JSRRC indicated that they had reviewed the April to 
September 1965 Aviation History Summary and the May to June 
1965 deck logs for the USS Midway, and that the summary and 
deck logs did not document a sailor jumping off the flight 
deck into shark infested waters.  It was noted, however, that 
the deck logs did document a seaman falling off an elevator 
and being picked up in a utility boat. It was reported that 
in order to conduct research regarding the incident the 
Veteran would have to provide the full name of the casualty 
or another specific date within a 60-day time period.

An August 2006 lay statement from a reported fellow shipmate 
of the Veteran noted that in June 1965 while out to sea, one 
of their shipmates jumped overboard and his body was never 
recovered.  It was reported that the event was hard on 
everyone including the Veteran, who seemed to be especially 
devastated.

In an October 2006 statement, the Veteran reported that there 
were two crewmembers who jumped off the flight deck and that 
the one he described was never found.  He stated that they 
did not jump on the same day.  The Veteran indicated that the 
crash of the pilot happened during training aboard the USS 
Hancock in the fall of 1966.  The Veteran stated that 
witnessing the recruit drowning in boot camp had a direct 
bearing on his life and that it bothered him to the present 
day.

At the August 2007 Board hearing, the Veteran reported that 
while performing survival training in the pool at Great 
Lakes, the instructor put a recruit in the water and that he 
could not swim.  He stated that the recruit went down to the 
bottom, that he did not come up, and that the instructor 
would not let anybody move to help him. The Veteran indicated 
that when they pulled the man up they could not get the water 
out of his lungs and he died.  He stated that he watched that 
man drown at the bottom of the pool.  The Veteran also 
reported that he witnessed a shipmate run right over the side 
of the USS Midway in around June or July 1965.  He stated 
that he was never found.  The Veteran reported that a little 
later someone ran or jumped over the side, but that he 
survived and they got him back.  He also stated that while on 
the USS Midway, a plane crashed and there was a fire.  He 
reported that the pilot died strapped into his ejection seat.  
He indicated that the plane crash occurred in November or 
December 1966.

Pursuant to the May 2007 remand, the AMC attempted to verify 
the Veteran's stressors.  A response from the National 
Archives provided a copy of the USS Hancock's decklogs from 
Friday, December 2, 1966.  The deck log indicates that a 
plane crashed on recovery when the port landing gear 
collapsed with damage sustained to the port wing and the side 
of the aircraft.  The pilot received a back sprain for which 
he was admitted to sick bay.  The pilot was provided 
analgesics.  

The Veteran submitted a statement during April 2009 now 
contending that there were actually two plane crashes during 
his service.  He indicated that the crash that he saw on the 
USS Midway during 1965 was the serious crash when the pilot 
was burned and died.  He indicated that the crash on the USS 
Hancock involved the loss of landing gear and the plane 
skidding on the flight deck with some damage to the plane, 
but that the pilot was okay.  The Veteran additionally stated 
that he did not believe that his stressor of the person 
drowning during training at Great Lakes could not be 
substantiated.  The Board notes in this regard that the 
responses from official sources indicate that a name must be 
provided in order to locate such records.

As the Veteran now contends that there were actually two 
plane crashes, one on the USS Hancock which involved the 
plane losing its landing gear and skidding on the flight deck 
with pilot being ok, and another on the USS Midway which was 
a serious crash with a fire and the pilot dying.  On remand, 
the Veteran should be asked to provide the approximate dates 
within a two month time period of the plane crash on the USS 
Midway in 1965, as well as whether he can provide more 
specific information concerning his other stressors, such as 
the name of the recruit who drowned, or the name of the 
person who committed suicide.  The RO/AMC should attempt to 
verify the stressor(s) for which he provides the requisite 
information.  

The Veteran was afforded a VA examination during February 
2009.  The examination report details the Veteran's claimed 
stressors.  The examiner indicated that the Veteran's PTSD 
was related to service; however, she did not indicate which 
stressor she was referring to, nor did she address the fact 
that the Veteran was first diagnosed with PTSD as a direct 
and sole result of his post service employment as a 
firefighter, with no prior history or complaints of 
psychiatric symptoms.  Moreover, the majority of his 
stressors have not been verified.  A minor plane crash on the 
USS Hancock was verified, but the Veteran has subsequently 
indicated that this crash was not the one he was referring to 
as his stressor; rather, it was a plane crash on the USS 
Midway where the pilot died.  That crash has not been 
verified, nor have his other claimed stressors.  Further, 
contrary to his current statements to treatment providers and 
examiners of symptoms for 40 years, he denied having any 
psychiatric symptoms prior to 1982 when being treated for 
PTSD in the 1980's caused by his employment as a firefighter.    

Thus, the Board finds that another examination is necessary 
for a psychiatrist to examine the Veteran to determine 
whether he suffers from PTSD as a result of a verified in-
serve stressor, which at this point is the December 1966 
plane crash on the USS Hancock that resulted in damage to the 
plane and a sprained back for the pilot.  Any other stressor 
subsequently verified as a result of this remand should also 
be identified to the examiner.  The examiner should only 
consider the verified stressor(s) in determine whether his 
PTSD is due to service origins.  In rendering the opinion, 
the examiner should also address the fact that the Veteran 
was first diagnosed with PTSD as a direct and sole result of 
his post service employment as a firefighter, with no prior 
history or complaints of psychiatric symptoms.

In a 2008 statement, a VA social worker provided a letter 
noting that the Veteran went to a VA facility seeking 
treatment for psychiatric symptoms shortly after getting out 
of service, and that the drowning incident and subsequent 
incidents on the aircraft carrier likely manifested in 
untreated PTSD before he became a firefighter.  The Veteran 
should be asked where he received treatment and an attempt to 
obtain such records should be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide the 
approximate dates within a two month time 
period of the plane crash on the USS 
Midway in 1965, as well as whether he can 
provide more specific information 
concerning his other stressors, such as 
the name of the recruit who drowned, or 
the name of the person who committed 
suicide by jumping off the ship.  If 
sufficient information is provided, the 
RO/AMC should attempt to verify the 
stressor(s) for which he provides the 
requisite information.

2.  Ask the Veteran where he received VA 
mental health treatment in the 1970s and 
1980s.  If sufficient information is 
provided, the records should be requested, 
to include a search of archived records.

3.  The Veteran should be scheduled for a 
VA psychiatric examination by a 
psychiatrist.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  All special studies 
or tests that are deemed necessary should 
be accomplished.  The examiner should be 
advised of the verified stressor of a 
plane crash on the Veteran's aircraft 
carrier in December 1966 where the plane 
lost its landing gear and skidded on the 
flight deck, resulting in some damage to 
the plane and a back sprain for the pilot.  
If any other stressor is verified, the 
examiner should be notified of that as 
well.  Upon review of the claims file and 
examination of the Veteran, the 
psychiatrist should opine as to whether 
the Veteran's PTSD is due to the verified 
in-service stressor as determined by the 
RO/AMC.  In rendering the conclusion, the 
psychiatrist should address the fact that 
the Veteran was first diagnosed with PTSD 
as a direct and sole result of his post 
service employment as a firefighter, with 
the Veteran reporting no prior history or 
complaints of psychiatric symptoms.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in a 
report.

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
 
 




